DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-3, 6-10, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN 107993538 A – hereinafter “Yang”) in view of Bello et al. (US 20200233397 A1 – hereinafter “Bello”).
Claim 1:
Yang discloses a user terminal hardware detection (p. 2, paragraph starting with “The measuring instruments are digital multimeter or digital oscilloscope…” discloses “measurement module, communication circuit is connected with user terminal”) method comprising: 
obtaining at least one digital signal waveform diagram of a user terminal (p. 2, paragraph starting with “Be provided with…” discloses “signal waveform measurement”); 
performing feature recognition on the digital signal waveform diagram using a fault analysis (p. 3, paragraph starting, “The electric circuit inspection…” discloses “circuit analysis and measurement and fault”) model to identify feature information of the digital signal waveform diagram (p. 2, paragraph starting “Be provided with…” discloses “the measurement data of component of the electronic drawing measurement point include each pin Voltage-to-ground and signal waveform measurement”); 
comparing (p. 3, paragraph starting with “As shown in the figure…” discloses “compare the measuring instruments operating process uploaded and measurement result data transmission distribution comparison”) the identified feature information to feature information (p. 3, paragraph starting with “As shown in the figure…” discloses “provide measurement request and selection, upload measurement procedure and measurement result data, some users for receiving comparison result Terminal”) of a faulty module and(p. 3 paragraph starts “Measurement test pencil…” discloses “can upload measurement process and measurement data in real time”; next paragraph discloses “can be by the positive exact figures of storage according to, the database software of student's operating process data, measurement result data and comparison result data contrasted according to the data with student”; next paragraph discloses “Lead Line measurement data includes setting the measurement of voltage-to-ground, electric current and signal waveform”); and 
outputting the faulty hardware module (p. 3, paragraph starting “Management terminal…” discloses “the user software on portable set use the embedded system based on Android system, iOS systems System, portable set pass through wireless telecommunications and training and examination network connection.”) and the fault type of the faulty hardware module represented by the feature information of the digital signal waveform diagram according to a comparison result (As shown above, p. 3 discloses “measurement result data and comparison result data”).
Yang discloses all of the subject matter as described above including a database with the correct measurements and compares the uploaded measurements to the pre-determined correct measurements.  Yang does not specifically teaching “a fault type of the faulty module in a fault type database.”  However, Bello in the same field of endeavor teaches “a faulty module and a fault type of the faulty module in a fault type database” (¶8 discloses “unsupervised detection of failure signals is provided as fault state data to train supervised models for more specific fault detection … labeled dataset of recordings containing … audio representing different types of known failures … a single model is implemented to jointly identify all fault types of interest utilizing multi-label classification. In one embodiment, a separate model for each fault type is trained utilizing binary classification.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Yang and Bello before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to reduce the time an expert needs to manually inspect and interpret data (Bello ¶¶6-7, Yang p. 3, fourth paragraph from top of page).  This motivation for the combination of Yang and Bello is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  	
Claims 2 and 9:
Yang and Bello discloses the user terminal hardware detection method of claim 1, wherein: the feature information comprises at least one of voltage information and current information (Yang p. 2, last paragraph, discloses “Lead Line measurement data includes setting the measurement of voltage-to-ground, electric current and signal waveform”).
Claims 3 and 10:
Yang and Bello discloses the user terminal hardware detection method of claim 1, wherein: the fault analysis model is a deep learning model based on a convolutional neural network (Bello ¶8 discloses “Convolutional Neural Networks”).
The motivation to combine Yang and Bello discloses in the independent claims is used as motivation to combine for this claim. 

Claims 6 and 13:
Yang and Bello discloses the user terminal hardware detection method of claim 1, wherein the fault type database is constructed by: substituting a known faulty hardware module and a digital signal waveform diagram of the fault type of the known faulty hardware module into the trained fault analysis model (Bello ¶8 discloses “unsupervised detection of failure signals is provided as fault state data to train supervised models for more specific fault detection … labeled dataset of recordings containing … audio representing different types of known failures … a single model is implemented to jointly identify all fault types of interest utilizing multi-label classification. In one embodiment, a separate model for each fault type is trained utilizing binary classification.” [emphasis added]); using the fault analysis model to analyze and obtain the feature information of the known faulty hardware module and the corresponding fault type of the known faulty hardware module (Bello ¶8 discloses “identify all fault types of interest”); and mapping and storing the known faulty hardware module and the fault type to the analyzed feature information (Bello ¶32 discloses “can automatically identify
faults and anomalies in machinery as they develop and generate alerts”; Bello ¶43 discloses “cloud services for cloud based fault identification … these metrics can be transmitted to the 
remote cloud services or stored locally on the persistent storage medium if the 
transmission fails.”).
Claims 7 and 14:
Yang and Bello discloses the user terminal hardware detection method of claim 6, wherein: the feature information is voltage and current information (Yang p. 2, last paragraph, discloses “Lead Line measurement data includes setting the measurement of voltage-to-ground, electric current and signal waveform”) corresponding to the known faulty hardware module and the fault type of the known faulty hardware module (Bello ¶43 discloses “a range of fault types at varying levels of severity, for example, inner-race bearing fault, belt slipping or broken tooth on gear”).
The motivation to combine Yang and Bello discloses in the independent claims is used as motivation to combine for this claim. 
Claim 8:
Yang discloses a user terminal hardware (p. 2, paragraph starting with “The measuring instruments are digital multimeter or digital oscilloscope…” discloses “measurement module, communication circuit is connected with user terminal”) detection system comprising: 
a computing device (p. 2, claims 7 and 9 discloses “computer”); and 
an oscilloscope communicatively coupled to the computing device through a network (p. 2, paragraph starting with “The measuring instruments are digital multimeter or digital oscilloscope…” discloses “measurement module, communication circuit is connected with user terminal”); wherein: the oscilloscope is communicatively coupled to a user terminal through a data line (p. 2, last paragraph, discloses “Lead Line measurement data”) … a faulty hardware module (p. 3, paragraph starting, “The electric circuit inspection…” discloses “circuit analysis and measurement and fault”)  … 
The combination of Yang and Bello discloses the remaining elements recited in claim 8 for at least the reasons discussed in claim 1 above.

Allowable Subject Matter
Claims 4-5 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666